Case 5:20-cv-01009-RGK-LAL Document 19 Filed 03/01/21 Page 1 of 1 Page ID #:1256




   1
   2
   3                                                                        JS-6
   4
   5
   6
                                  UNITED STATES DISTRICT COURT
   7
                                 CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10   MICHAEL ANTHONY CASTRELLON,                      Case No. EDCV 20-1009-RGK (LAL)

  11                                  Petitioner,       JUDGMENT
  12                        v.

  13   JEFF LYNCH,

  14                                     Respondent.

  15
  16
  17          Pursuant to the Order Accepting Report and Recommendation of United States
  18   Magistrate Judge,
  19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
  20
  21           March 1, 2021
       DATED: _____________________                 ________________________________________
  22                                                HONORABLE R. GARY KLAUSNER
                                                    UNITED STATES DISTRICT JUDGE
  23
  24
  25
  26
  27
  28
